 In the MatterOf AMERICAN STEEL'& WIRECOMPANY(NEW HAVEN-PLANT)andUNITED STEELWORKERSOF AMERICA (C. I.0.)LOCALNo. 2910CaseNo. R--X5802.Decided July 19, 1914Messrs. John H. KerrandJ.E. Kelley,of Cleveland, Ohio, andMr. Robert Murray,of New Haven, Conn., for the Company.Mr. Edward J. Hilland,of New Haven, Conn., for the Union.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America(C. I. 0.) Local No. 2910, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of American Steel & Wire Company, New Haven,Connecticut, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJohn W. Coddaire, Jr., Trial Examiner. Said hearing was held atNew Haven, Connecticut, on June 29, 1943.The Company and theUnion appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAmerican Steel & Wire Company is a New Jersey corporation witliitsprincipal executive offices in Cleveland, Ohio. It operates 17plants, 1 of which is in New Haven, Connecticut, and is concerned inthis case.The Company is engaged in the manufacture and sale of51 N. L R.B.,No. 85.440 AMERICANSTEEL & WIRE COMPANY441steel and wire products, pig iron, zinc, and byproduct coke.In anormal year, the New Haven plant uses raw materials consistingmainly of hot rolled rods, lubricants, and hemp centers of a valuepoints outside the State of Connecticut.It turns out finished productsof a value exceeding $1,500,000, approximately 99 percent of whichis shipped to points outside the State of Connecticut.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDUnited Steelworkers of America, Local No. 2910, is a labor organi-zation affiliatedwith the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about May 26, 1943, the Union requested recognition as 'theexclusive bargaining representative of the plant-protection employees,excluding chief of police, at the Company's New Haven, Connecticutplant.The Company refused to recognize the Union as such repre-sentative unless and until it was certified by the Board.A statement of the Regional Director, introduced in evidence atthe hearing, indicates that the Union represents a-substantial numberof employees in the unit herein found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITBoth the Company and the Union are in agreement that the patrol-men should be included in the unit and that the chief should be ex-chided.The Company claims that the sergeants are supervisory em-ployees and should be excluded.The Union insists that they are notsupervisory employees and should be included.The plant-protection employees of the Company at its New Haven,whose proper title is Supervisor of Safety and Plant Protection andwhose duties are much broader in scope than here supervision of theplant-protection staff.The sergeants are each in charge of a turn oriThe Union submitted 11 membership cards dated in February,March, and April. --AllAppeared genuine and original and 8 of these appeared on the Company's pay roll of May29, 1943, which contained 13 names in the appropriate unit. 442DECISIONS OF NATIONALLABOR RELATIONS BOARDshift.The chief works the first turn of the day and 1 hour of thesecond.The record discloses that the sergeants are in complete con-trol of the patrolmen in their particular turns in the absence of thechief.They are paid on the same basis as the patrolmen, but at ahigher rate.They exercise a wide discretion, have power to directthe patrolmen in their duties, and to reprimand them for failure toperform their work properly.Their recommendations are given con-sideration in the promotion and tenure of the patrolmen.They attendmeetings of management at which are present supervisory employeesthroughout the plant.We find that the 3 sergeants are supervisoryemployees and shall exclude them from the unit?We find that the patrolmen of the Company's New Haven, Con-necticut, plant, excluding sergeants and the chief of police, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees of the Company in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relation'sAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American Steel &Wire Company, New Haven, Connecticut, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, acting in thismatter as agent for'the National Labor Relations Board and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who did2 SeeyMatter ofGeneral Motors Corporation, Delco Remy Dtivision,R-5495, decided June8, 1943.See alsoMatter of Aluminum Company of America,50 N. L.R. B. 380. AMERICAN STEEIL & WIRE COMPANY443,not work during such pay-roll period because they were ill or on,vacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby United Steelworkers of America (C. I. 0.) Local #2910, for thepurposes of collective bargaining.